Citation Nr: 1812436	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation for pyelonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, P.M.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued noncompensable disability ratings for service-connected conditions pyelonephritis and pleural asbestos disease.  

In May 2014, the Veteran initiated appeals of the disability rating determinations for both pyelonephritis and pleural asbestos disease.  In August 2014, the RO issued a rating decision increasing the Veteran's rating for pleural asbestos disease to 60 percent, effective August 14, 2014.  In August 2014, the Veteran and his representative were sent a Statement of the Case (SOC) regarding these issues; however, the Veteran specifically limited his appeal to the issue of entitlement to a compensable evaluation for pyelonephritis.  Accordingly, entitlement for an increased rating for pleural asbestos disease is not before the Board. 

The Veteran also initially expressed disagreement with the denial of entitlement to service connection for bilateral hearing loss and tinnitus in a November 2014 rating decision issued by the RO.  An SOC was issued regarding these issues in November 2016.  The Veteran, however, did not perfect the appeal of these issues in response to the SOC; accordingly, these issues are not before the Board.

The Veteran testified at a videoconference hearing in November 2017 before the undersigned.  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the issue on appeal must be remanded for additional development prior to adjudication by the Board. 

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). With regard to the Veteran's service-connected pyelonephritis, the evidence of record indicates that the Veteran's condition may have worsened since his most recent VA examination in August 2014.  During the Veteran's Board hearing, the Veteran's wife indicated that she believed that her husband's condition had worsened since his examination in 2014.  The Veteran's wife reported that he had treated at the emergency room several times in the prior year and that testing had shown his glomerular filtration rate (GFR) was abnormal.  As the evidence suggests a worsening of the Veteran's service-connected kidney condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

Additionally, during his Board hearing, the Veteran reported that there were outstanding treatment records from his physician J.G., M.D. with the Buffalo Medical Group.  Accordingly, the Board finds that reasonable attempts should be made to obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, undertake appropriate efforts to obtain any private treatment records identified by the Veteran, or his representative, including records related to the Veteran's treatment with J.G., M.D., the Buffalo Medical Group, or the DeGraff Memorial Hospital.  The Veteran, and his representative, should be asked to provide any needed assistance in identifying and obtaining these records.

2. Then, the Veteran must be afforded the appropriate VA examination to determine the current severity of any current kidney disability, to including any related voiding or renal dysfunction.  

The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must provide a detailed rationale for any opinions rendered.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




